772 F.2d 111
UNITED STATES of America, Plaintiff-Appellee,v.Michael O'SHAUGHNESSY, Defendant-Appellant.
No. 85-2360.
United States Court of Appeals,Fifth Circuit.
Aug. 30, 1985.

Roland E. Dahlin, II, Thomas S. Berg, Houston, Tex., for defendant-appellant.
Henry K. Oncken, U.S. Atty., James R. Gough, Jr., James J. Powers, Asst. U.S. Attys., Houston, Tex., Ann Wallace, Atty., Crim. Division, Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion 06/18/85, 5 Cir., 1985, 764 F.2d 1035)
Before RUBIN, RANDALL and TATE, Circuit Judges.
PER CURIAM:


1
Treating the suggestion for rehearing en banc as a petition for panel rehearing, it is ordered that the petition for panel rehearing is GRANTED.  It is further ordered that supplemental briefing be on an expedited basis with the schedule to be set by the Clerk.  The case will be assigned to the first available oral argument calendar after briefing.